Citation Nr: 0905925	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-39 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder to include anxiety and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder to include anxiety and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing before a hearing officer at the RO in 
May 2008.  Therefore, his request for a hearing is considered 
as having been withdrawn.  38 C.F.R. § 20.704 (2008).

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issue on appeal was obtained.

2.  In an August 2003 rating decision the RO denied 
entitlement to service connection for anxiety; that 
determination has become final.

3.  Evidence received since the August 2003 rating decision 
is neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder.

4.  The evidence of record demonstrates the Veteran has a 
psychiatric disorder as a result of an event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  A psychiatric disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In an August 2003 rating decision the RO denied entitlement 
to service connection for anxiety due to personal assault.  
It was noted, in essence, that there was no evidence that the 
Veteran's claimed anxiety was linked to his active service.  
The Veteran did not appeal the RO's decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2008).

The evidence received since the August 2003 rating decision 
includes additional statements from the Veteran and VA 
medical records which include a December 2006 positive nexus 
statement from a VA examiner which linked the Veteran's 
current psychological disorder to his military service.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Law and Regulations-Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In order to substantiate a claim for direct service 
connection for a disorder, three criteria must be satisfied.  
First, there must be competent evidence of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the first criterion is clearly satisfied.  VA 
treatment records from 2000 through 2007 show that the 
Veteran has received regular psychological treatment.  In 
particular, records from January and July 2003 list a 
diagnosis of anxiety for the Veteran.

The second criterion is also satisfied.  The Board notes that 
the service treatment records available consist solely of a 
January 1956 separation examination report which indicates 
that the Veteran was psychiatrically normal.  However, 
throughout the record, the Veteran has consistently 
maintained that he was the victim of a sexual assault while 
on active duty.  The Board observes that cases of rape and 
personal assault are more challenging events to verify 
through official channels, as in many cases, the victims are 
reluctant to step forward due to fears of reprisal or 
personal embarrassment.  Consequently, attention must be paid 
to other significant evidentiary sources.  In this situation, 
the Veteran has maintained the same account of an in-service 
sexual assault over a period of years and through a number of 
different treatment cycles from differing medical personnel.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Here, the Veteran's account of his symptoms 
during service supported a later diagnosis of anxiety in 2003 
by a VA medical professional.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Board finds the Veteran to be 
a reliable historian as his account of his in-service sexual 
assault has been consistent over an extended period of time 
and as recounted to multiple people.  Consequently, the Board 
finds that his testimony satisfies the second criterion.

The third criterion has also been satisfied.  In 
December 2006, a VA examiner stated that following a review 
of the Veteran's past records with other treaters, it was his 
opinion that the Veteran's psychiatric disorder was at least 
as likely as not to be related to his military service.  The 
Board finds the December 2006 opinion persuasive as the 
examiner reviewed the Veteran's treatment records and had 
considerable prior experience working with the Veteran.

As the three criteria necessary to establish direct service 
connection have been satisfied, the Board finds that service 
connection for a psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for a psychiatric 
disorder to include anxiety and PTSD is reopened.

Service connection for a psychiatric disorder is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


